DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 3 and 5 is/are objected to because of the following informalities:
At line 5 of claim 3, “motor-in” should be replaced with “motor in”.
At line 2 of claim 5, “unit-is” should be replaced with “unit is”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US Patent 5,358,310) in view of Matsushita (US Publication 2009/0322141) and Breed et al. (US Patent 5,845,000).
In regards to claim(s) 1-5, Nemoto discloses the claimed limitations including a seat belt device (10) in which all support parts that support a seat belt are provided to a seat (1) having a seat back (Sb), the seat belt device comprising:
a seat state determination unit (Reference is made to Column 5, lines 53-64) configured to determine a state of the seat (“in response to the forward and backward inclination of the seat back”) according to at least one of a plurality of conditions;
a movable support part (12) configured to support the seat belt in a movable range that is set to a seat back (Sb);
a movement mechanism (13) configured to move the movable support part in the movable range with a motor (20);
a motor control unit configured to control the motor based on the state of the seat that is determined by the seat state determination unit (Reference is made to Column 5, lines 53-64);
wherein the seat state determination unit includes a seat angle determination unit configured to determine an inclination angle of the seat back (Reference is made to Column 5, lines 53-64); and,
wherein the motor control unit is configured to control the motor in a manner such that, as the seat back is inclined more to a rear side of the seat, the movable support part is positioned on a lower end side of the movable range (Reference is made to Figures 2-7, specifically 6A-6B);
wherein the seat state determination unit includes a vehicle occupant determination unit configured to determine a physique or a posture (e.g. reclined posture) of a vehicle occupant who is seated on the seat (Reference is made to Column 5, line 46 - Column 6, line 45).

In regards to claim(s) 1-5, Nemoto discloses the claimed limitations excluding all of the support parts that support the seat belt being provided on and attached to the seat and wherein the lower limit of the movable range of the movable support part is positioned at a level lower than a center of the seat back in a height direction.
Matsushita discloses a seat belt device (111) in which all support parts that support a seat belt (6) are provided on and attached to a seat (1) having a seat back (101) and wherein a movable support part (12,114) including a lower limit of a movable range of a movable support part is positioned at a level lower than a center of the seat back in a height direction (Reference is made to Figures 13 and 16A-16D).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Nemoto in view of the teachings of Matsushita to include all supporting parts for the seat belt being provided on and attached to the seat, it would have been a simple relocation of components from the pillar to the seat, and since it has been held that rearranging parts of an invention involves only routine skill in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adjustment range of Nemoto in view of the teachings of Matsushita to include a lower limit of the moveable range positioned at a level lower than a center of the seat back so as to properly accommodate the intended passengers when the adjustment structure is located in the seat back.

In regards to claim(s) 1-5, Nemoto and Matsushita discloses the claimed limitations including a motor control unit controlling a motor in a manner that the movable support part is positioned within a movable range;
yet excluding sensors as the means for sensing/determining the physique or posture of the vehicle occupant.
Breed et al. discloses a transmitter and receiver along with a pattern recognition system to determine the location and position of an occupant’s shoulder and providing this to a seat belt anchorage height adjustment system (632), which moves an attachment point (631) to an optimum vertical location for proper placement of the seatbelt (630) (Reference is made to Figure 6; Column 9, lines 41-47, Column 18, lines 1-27).
Breed et al. further discloses a variety of sensors for sensing seat position and occupant physique (Reference is made to Column 2, line 6 - Column 3, line 7) as well as a variety of other sensors for detecting various internal and external vehicle and occupant parameters (Reference is made to Column 1, line 18 - Column 8, line 55).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Nemoto and Matsushita in view of the teachings of Breed et al. to include automatically adjusting the seatbelt anchorage point to the optimum location based on the occupant’s height so as to provide proper placement for the most effective protection (Reference is made to Column 7, lines 13-19).

Allowable Subject Matter
Claim(s) 6-8 is/are allowed.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous prior art rejection is proper.
The amendments and arguments have rendered the rejections under 35 U.S.C. 112 moot.  Regarding the rejection under 35 U.S.C. 102, the amendments necessitated the new ground(s) of rejection presented above.  In regards to the arguments pertaining to a two-point support structure, the arguments are not commensurate with claimed limitations which have been fully addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                              
BARRY GOODEN JR
Primary Examiner
Art Unit 3616